DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 12/17/2021. In particular, claim 1 has been amended to recite the monomer of the polymer is composed of a structure represented by Formula (II). This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a polymer comprising an element where the structure of the element is represented by Formula (I). However, Formula (I) is not a monomeric unit, is not a polymer, and does not indicate that it is attached to a polymer at any position. Thus, claim 1 is indefinite because it is unclear how the structure represented by Formula (I) is present in a polymer.
Applicant has amended claim 1 to include the monomer represented by Formula (II) allegedly to address this indefinite issue. However, the introduction of Formula (II) does not clarify the issue of a polymer being derived from the compound of Formula (I). Formulas (I) and (II) have some structural similarities (the –NH-C(O)-CH2-CH2-CH(NH2)-COOH group) but are also different, notably, Formula (I) has the group –C(R1)-C(R2) while Formula (II) has the group –C(R)(X). It is unclear whether there is a relationship between Formulas (I) and (II) and if so, what that relationship is. Therefore, claim 1 and all dependent claims are indefinite.
Claim 1 recites the limitation "the monomer of the polymer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a γ-glutamyl transpeptidase responsive element” in two different portions of the claim, first with respect to Formula (I) and then with respect to Formula (II). The multiple recitations of “a γ-glutamyl transpeptidase responsive element” results in an antecedent basis issue because the same term is used to describe two different structures.
Relevant Prior Art
Relevant prior art includes Liu, Langmuir, 2016, 32, pg. 7866-7874 and Chen, Journal of Applied Polymer Science, Vol. 49, 851-861 (1993).
Liu falls outside the scope of the claims because the claims require Formula (I) to be present where R2 is any one of an alkyl group, a carbonyl group, an aryl group or a halogen. The methacrylamidoethyl glutamine of Liu has an acrylamide group (-NH-C(O)-C(Me)=CH2) which falls outside the scope of the claimed alkyl group, a carbonyl group, an aryl group or a halogen. Additionally, claimed Formula (II)requires the carbon adjacent to the amide group to have two substituents present, an R group and an X group where R is an alkyl, aryl or halogen and X is a 
Chen teaches polymers having the structure 
    PNG
    media_image1.png
    128
    198
    media_image1.png
    Greyscale
 (Scheme 1) where R includes 
    PNG
    media_image2.png
    63
    92
    media_image2.png
    Greyscale
. This falls outside the scope of claimed Formula (I) which does not allow for a polyamide repeat unit (the amino acid group is not polymerized).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764